SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 30,
2017, by and

between  iGambit  Inc.,  a  Delaware  corporation,  with  its  address  at  1050
 W.  Jericho  Turnpike,  Suite  A,

Smithtown,  NY  11787  (the  “Company”),  and  POWER  UP  LENDING  GROUP  LTD.,
 a  Virginia  corporation,

with its address at 111 Great Neck Road, Suite 216, Great Neck, NY 11021 (the
“Buyer”).

WHEREAS:



A.

The Company and the Buyer are executing and delivering this Agreement in
reliance upon

the  exemption  from  securities  registration  afforded  by  the  rules  and
 regulations  as  promulgated  by  the

United  States  Securities  and  Exchange  Commission  (the  “SEC”)  under  the
 Securities  Act  of  1933,  as

amended (the “1933 Act”); and



B.

Buyer desires to purchase and the Company desires to issue and sell, upon the
terms and

conditions set forth in this Agreement a convertible note of the Company, in the
form attached hereto as

Exhibit   A,   in   the   aggregate   principal   amount   of   $75,000.00
  (together   with   any   note(s)   issued   in

replacement  thereof  or  as  a  dividend  thereon  or  otherwise  with  respect
 thereto  in  accordance  with  the

terms  thereof,  the  “Note”),  convertible  into shares  of  common  stock,
 $0.001  par  value  per  share,  of  the

Company  (the  “Common  Stock”),  upon  the  terms  and subject  to  the
 limitations and  conditions  set  forth

in such Note.

NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
agree as follows:



1.

Purchase and Sale of Note.



a.

Purchase of Note.  On the Closing Date (as defined below), the Company

shall  issue  and  sell  to  the  Buyer  and  the  Buyer  agrees  to  purchase
 from  the  Company  such  principal

amount of Note as is set forth immediately below the Buyer’s name on the
signature pages hereto.



b.

Form  of  Payment.   On  the Closing  Date  (as  defined  below), (i)  the
 Buyer

shall pay the purchase price for the Note to be issued and sold to it at the
Closing (as defined below) (the

“Purchase Price”) by wire transfer of immediately available funds to the
Company, in accordance with the

Company’s written  wiring  instructions,  against  delivery  of  the  Note  in
 the  principal  amount  equal  to  the

Purchase  Price  as  is  set  forth  immediately  below  the  Buyer’s  name  on
 the  signature  pages  hereto,  and

(ii) the  Company  shall  deliver  such  duly  executed  Note  on  behalf  of
 the  Company,  to  the  Buyer,  against

delivery of such Purchase Price.



c.

Closing  Date.     Subject  to  the  satisfaction  (or  written  waiver)  of
 the

conditions thereto set forth in Section 6  and Section 7  below, the date and
time of the issuance and sale

of the Note pursuant to this  Agreement (the “Closing Date”) shall  be 12:00
noon,  Eastern Standard Time

on  or  about  March  31,  2017,  or  such  other  mutually  agreed  upon  time.
  The  closing  of  the  transactions





--------------------------------------------------------------------------------

contemplated  by  this  Agreement  (the  “Closing”)  shall  occur  on  the
 Closing  Date  at  such location  as  may

be agreed to by the parties.



2.

Buyer’s Representations and Warranties.   The  Buyer represents and warrants to

the Company that:



a.

Investment Purpose.   As  of  the  date  hereof,  the  Buyer  is  purchasing
 the

Note  and  the  shares  of  Common  Stock  issuable  upon  conversion  of  or
 otherwise  pursuant  to  the  Note

(such  shares  of  Common  Stock  being  collectively  referred  to  herein  as
 the  “Conversion  Shares”  and,

collectively with the Note, the “Securities”) for its own account and not with a
present view towards the

public  sale  or  distribution  thereof,  except  pursuant  to  sales
 registered  or  exempted  from  registration

under the 1933 Act.



b.

Accredited Investor Status.  The Buyer is an “accredited investor” as that

term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).



c.

Reliance  on  Exemptions.   The  Buyer  understands  that  the  Securities  are

being  offered  and  sold  to  it  in  reliance  upon  specific  exemptions
 from  the  registration  requirements  of

United  States  federal  and  state  securities  laws  and  that  the  Company
 is  relying  upon  the  truth  and

accuracy    of,    and    the    Buyer’s    compliance    with,    the
   representations,    warranties,    agreements,

acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability

of such exemptions and the eligibility of the Buyer to acquire the Securities.



d.

Information.   The  Company  has  not  disclosed  to  the  Buyer  any  material

nonpublic  information  and will  not  disclose  such information  unless  such
information is  disclosed  to the

public prior to or promptly following such disclosure to the Buyer.



e.

Legends.   The  Buyer  understands  that  the  Note  and,  until  such  time  as

the Conversion Shares have been registered under the 1933 Act; or may be sold
pursuant to an applicable

exemption  from  registration,  the  Conversion  Shares  may  bear  a
 restrictive  legend  in  substantially  the

following form:

"THE  SECURITIES  REPRESENTED  BY  THIS  INSTRUMENT  HAVE  NOT  BEEN

REGISTERED  UNDER  THE  SECURITIES  ACT  OF  1933,  AS  AMENDED  (THE

"SECURITIES  ACT"),  OR  UNDER  ANY  STATE  SECURITIES  LAWS,  AND  MAY

NOT  BE  PLEDGED,  SOLD,  ASSIGNED,  HYPOTHECATED  OR  OTHERWISE

TRANSFERRED  UNLESS  (1)  A  REGISTRATION  STATEMENT  WITH  RESPECT

THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE

STATE   SECURITIES   LAWS   OR   (2)   THE   ISSUER   OF   SUCH   SECURITIES

RECEIVES    AN   OPINION   OF   COUNSEL   TO    THE   HOLDER   OF    SUCH

SECURITIES,    WHICH    COUNSEL    AND    OPINION    ARE    REASONABLY

ACCEPTABLE TO THE ISSUER’S TRANSFER AGENT, THAT SUCH SECURITIES

MAY  BE  PLEDGED,  SOLD,  ASSIGNED,  HYPOTHECATED  OR  OTHERWISE

2





--------------------------------------------------------------------------------

TRANSFERRED   WITHOUT   AN   EFFECTIVE   REGISTRATION   STATEMENT

UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS."

The  legend  set  forth  above  shall  be  removed  and  the  Company  shall
 issue  a  certificate  without

such  legend  to  the  holder  of  any  Security  upon  which  it  is  stamped,
 if,  unless  otherwise  required  by

applicable  state  securities  laws,  (a)  such  Security  is  registered  for
 sale  under  an  effective  registration

statement filed under the 1933 Act or otherwise may be sold pursuant to an
exemption from registration

without any restriction as to the number of securities as of a particular date
that can then be immediately

sold,  or  (b)  such  holder provides the  Company  with an  opinion  of
counsel, in form,  substance  and scope

customary  for opinions of counsel in comparable  transactions,  to the  effect
that a public sale  or  transfer

of  such  Security  may  be  made  without  registration  under  the  1933  Act,
 which  opinion  shall  be  accepted

by  the  Company  so that the  sale  or  transfer  is  effected.   The  Buyer
 agrees to  sell  all  Securities, including

those  represented  by  a  certificate(s)  from  which  the  legend  has  been
 removed,  in  compliance  with

applicable  prospectus  delivery  requirements,  if  any.  In  the  event  that
 the  Company  does  not  accept  the

opinion  of  counsel  provided  by  the  Buyer  with  respect  to  the  transfer
 of  Securities  pursuant  to  an

exemption from  registration,  such as  Rule  144,  at  the Deadline, it  will
 be  considered an Event  of Default

pursuant to Section 3.2 of the Note.



f.

Authorization;  Enforcement.  This  Agreement  has  been  duly  and  validly

authorized.    This  Agreement  has  been  duly  executed  and  delivered  on
 behalf  of  the  Buyer,  and  this

Agreement  constitutes  a  valid  and  binding  agreement  of  the  Buyer
 enforceable  in  accordance  with  its

terms.



3.

Representations and Warranties of the  Company.   The  Company  represents  and

warrants to the Buyer that:



a.

Organization and Qualification.  The Company and each of its Subsidiaries

(as defined below), if any, is a corporation duly organized, validly existing
and in good standing under the

laws of the jurisdiction in which it is incorporated, with full power and
authority (corporate and other) to

own, lease, use and operate its properties and to carry on its business as and
where now owned, leased,

used,  operated  and  conducted.   “Subsidiaries”  means  any  corporation  or
 other  organization,  whether

incorporated  or  unincorporated,  in  which  the  Company  owns,  directly  or
 indirectly,  any  equity  or  other

ownership interest.



b.

Authorization; Enforcement.  (i) The Company has all requisite corporate

power  and  authority  to  enter  into  and  perform  this  Agreement,  the
 Note  and  to  consummate  the

transactions contemplated hereby and thereby and to issue the Securities, in
accordance with the terms

hereof  and thereof,  (ii) the  execution and  delivery  of this Agreement,  the
Note  by  the  Company  and the

consummation  by  it  of  the  transactions  contemplated hereby  and  thereby
 (including  without limitation,

the issuance of the Note and the issuance and reservation for issuance of the
Conversion Shares issuable

upon conversion or exercise thereof) have been duly authorized by the Company’s
Board of Directors and

no further consent or authorization of the Company, its Board of Directors, or
its shareholders is required,

3





--------------------------------------------------------------------------------

(iii)   this   Agreement   has   been   duly   executed   and   delivered   by
  the   Company   by   its   authorized

representative,  and  such  authorized  representative  is  the  true  and
 official  representative  with  authority

to sign this Agreement and the other documents executed in connection herewith
and bind the Company

accordingly, and (iv) this Agreement constitutes, and upon execution and
delivery by the Company of the

Note,  each  of  such  instruments  will  constitute,  a  legal,  valid  and
 binding  obligation  of  the  Company

enforceable against the Company in accordance with its terms.



c.

Capitalization.   As  of  the  date  hereof,  the  authorized  common  stock  of

the Company consists of 200,000,000 authorized shares of Common Stock, $0.001
par value per share, of

which 56,718,990 shares are issued and outstanding; and 7,867,133 shares are
reserved for issuance upon

conversion of the Note.  All of such outstanding shares of capital stock are, or
upon issuance will be, duly

authorized, validly issued, fully paid and non-assessable.  .



d.

Issuance  of  Shares.    The  Conversion  Shares  are  duly  authorized  and

reserved  for  issuance  and,  upon  conversion  of  the  Note  in  accordance
 with  its  respective  terms,  will  be

validly issued, fully paid and non-assessable, and free from all taxes, liens,
claims and encumbrances with

respect  to  the  issue  thereof  and  shall  not  be  subject  to  preemptive
 rights  or  other  similar  rights  of

shareholders of the Company and will not impose personal liability upon the
holder thereof.



e.

No    Conflicts.       The    execution,    delivery    and    performance    of
   this

Agreement,  the  Note  by  the  Company  and  the  consummation  by  the
 Company  of  the  transactions

contemplated hereby and thereby (including, without limitation, the issuance and
reservation for issuance

of the Conversion Shares) will not (i) conflict with or result in a violation of
any provision of the Certificate

of  Incorporation  or  By-laws,  or  (ii)  violate  or  conflict  with,  or
 result  in  a  breach  of  any  provision  of,  or

constitute a default (or an event which with notice or lapse of time or both
could become a default) under,

or  give  to  others  any  rights of  termination,  amendment,  acceleration  or
 cancellation  of,  any  agreement,

indenture, patent, patent license or instrument to which the Company or any of
its Subsidiaries is a party,

or  (iii)   result in  a violation of  any law, rule, regulation,  order,
judgment  or decree  (including  federal  and

state  securities  laws  and  regulations  and  regulations  of  any
 self-regulatory  organizations  to  which  the

Company or its securities are subject) applicable to the Company or any of its
Subsidiaries or by which any

property or asset of the Company or any of its Subsidiaries is bound or affected
(except for such conflicts,

defaults, terminations, amendments, accelerations, cancellations and violations
as would not, individually

or in the aggregate, have a Material Adverse Effect).  The businesses of the
Company and its Subsidiaries,

if any, are not being conducted, and shall not be conducted so long as the Buyer
owns any of the Securities,

in  violation  of  any  law,  ordinance  or  regulation  of  any  governmental
 entity.   “Material  Adverse  Effect”

means any material adverse effect on the business, operations, assets, financial
condition or prospects of

the Company or its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or

by the agreements or instruments to be entered into in connection herewith.



f.

SEC Documents; Financial Statements.  The Company has filed all reports,

schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the

reporting  requirements  of  the  Securities  Exchange  Act  of  1934,  as
 amended  (the  “1934  Act”)  (all  of  the

foregoing  filed  prior  to  the  date  hereof  and  all  exhibits  included
 therein  and  financial  statements  and

4





--------------------------------------------------------------------------------

schedules  thereto  and  documents  (other  than  exhibits  to  such  documents)
 incorporated  by  reference

therein,  being  hereinafter  referred  to  herein  as  the  “SEC  Documents”).
   Upon  written  request  the

Company  will  deliver  to  the  Buyer  true  and  complete  copies  of  the
 SEC  Documents,  except  for  such

exhibits  and incorporated documents.   As  of  their  respective  dates  or if
 amended,  as  of  the  dates of  the

amendments, the SEC Documents complied in all material respects with the
requirements of the 1934 Act

and the  rules and regulations of  the  SEC  promulgated thereunder  applicable
 to the  SEC Documents, and

none of the SEC Documents, at the time they were filed with the SEC, contained
any untrue statement of

a  material  fact  or  omitted to  state  a  material  fact  required  to  be
 stated  therein or  necessary  in  order  to

make the statements therein, in light of the circumstances under which they were
made, not misleading.

None  of  the  statements  made  in  any  such  SEC  Documents  is,  or  has
 been,  required  to  be  amended  or

updated   under   applicable  law  (except   for   such  statements   as  have
 been  amended   or   updated  in

subsequent  filings  prior  the  date  hereof).   As  of  their  respective
 dates  or  if  amended,  as  of  the  dates  of

the  amendments,  the  financial  statements  of  the  Company  included  in
 the  SEC  Documents  complied  as

to  form  in  all  material  respects  with  applicable  accounting
 requirements  and  the  published  rules  and

regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance

with  United  States  generally  accepted  accounting  principles,  consistently
 applied,  during  the  periods

involved  and fairly present in all material respects the consolidated financial
position of the Company and

its consolidated Subsidiaries as  of  the  dates thereof  and  the  consolidated
results of their operations  and

cash flows for the  periods then ended (subject, in the case of unaudited
statements, to normal  year-end

audit adjustments).  The Company is subject to the reporting requirements of the
1934 Act.



g.

Absence  of  Certain  Changes.   Since  September  30,  2016,  except  as  set

forth  in  the  SEC  Documents,  there  has  been  no  material  adverse  change
 and  no  material  adverse

development  in  the  assets,  liabilities,  business,  properties,  operations,
 financial  condition,  results  of

operations, prospects or 1934 Act reporting status of the Company or any of its
Subsidiaries.



h.

Absence of Litigation.  Except as set forth in the SEC Documents, there is

no   action,   suit,   claim,   proceeding,   inquiry   or   investigation
  before   or   by   any   court,   public   board,

government  agency,  self-regulatory  organization  or  body  pending  or,  to
 the  knowledge  of  the  Company

or any  of its Subsidiaries, threatened against  or affecting the Company  or
any of its Subsidiaries, or their

officers  or  directors  in  their  capacity  as  such,  that  could  have  a
 Material  Adverse  Effect.   The  Company

and  its  Subsidiaries  are  unaware  of  any  facts  or  circumstances  which
 might  give  rise  to  any  of  the

foregoing.



i.

No  Integrated  Offering.   Neither  the  Company,  nor  any  of  its
 affiliates,

nor  any  person  acting  on  its  or  their  behalf,  has  directly  or
 indirectly  made  any  offers  or  sales  in  any

security  or  solicited  any  offers  to  buy  any  security  under
 circumstances  that  would  require  registration

under  the  1933  Act  of  the  issuance  of  the  Securities  to  the  Buyer.
  The  issuance  of  the  Securities  to  the

Buyer will not be integrated with any other issuance of the Company’s securities
(past, current or future)

for purposes of any shareholder approval provisions applicable to the Company or
its securities.

5





--------------------------------------------------------------------------------





j.

No  Brokers.   The  Company  has  taken  no  action  which  would  give  rise
 to

any claim by any person for brokerage commissions, transaction fees or similar
payments relating to this

Agreement or the transactions contemplated hereby.



k.

No  Investment  Company.   The  Company  is  not,  and  upon  the  issuance

and  sale  of  the  Securities  as  contemplated  by  this  Agreement  will  not
 be  an  “investment  company”

required to  be  registered  under  the  Investment  Company  Act  of  1940  (an
 “Investment  Company”).   The

Company is not controlled by an Investment Company.



l.

Breach   of   Representations   and  Warranties   by   the  Company.     If  the

Company breaches any of the representations or warranties set forth in this
Section 3, and in addition to

any  other  remedies  available  to  the  Buyer  pursuant  to  this  Agreement,
 it will  be  considered  an  Event  of

default under Section 3.4 of the Note.



4.

COVENANTS.



a.

Best Efforts.  The Company shall use its best efforts to satisfy timely each

of the conditions described in Section 7 of this Agreement.



b.

Form  D;  Blue  Sky  Laws.   The  Company  agrees  to  timely  make  any
 filings

required  by  federal  and  state  laws  as  a  result  of  the  closing  of
 the  transactions  contemplated  by  this

Agreement.



c.

Use  of  Proceeds.     The  Company  shall  use  the  proceeds  for  general

working capital purposes.



d.

Expenses.   At  the  Closing,  the  Company’s  obligation  with  respect  to
 the

transactions  contemplated  by  this  Agreement  is  to  reimburse  Buyer’
 expenses  shall  be  $3,000.00  for

Buyer’s legal fees and due diligence fee.



e.

Corporate  Existence.   So  long  as  the  Buyer  beneficially  owns  any  Note,

the  Company  shall  maintain  its  corporate  existence  and  shall  not  sell
 all  or  substantially  all  of  the

Company’s assets, except with the prior written consent of the Buyer.



f.

Breach of Covenants.  If the Company breaches any of the covenants set

forth  in  this  Section  4,  and  in  addition  to  any  other  remedies
 available  to  the  Buyer  pursuant  to  this

Agreement, it will be considered an event of default under Section 3.4 of the
Note.



g.

Failure  to  Comply  with  the  1934  Act.   So  long  as  the  Buyer
 beneficially

owns  the  Note,  the  Company  shall  comply  with  the  reporting
 requirements  of  the  1934  Act;  and  the

Company shall continue to be subject to the reporting requirements of the 1934
Act.

6





--------------------------------------------------------------------------------





5.

Transfer Agent Instructions.   The Company shall issue irrevocable instructions
to

its  transfer  agent  to  issue  certificates,  registered  in  the  name  of
 the  Buyer  or  its  nominee,  for  the

Conversion  Shares  in  such  amounts  as  specified  from  time  to  time  by
 the  Buyer  to  the  Company  upon

conversion   of   the   Note   in   accordance   with   the   terms   thereof
  (the   “Irrevocable   Transfer   Agent

Instructions”).  In  the  event  that the  Company  proposes  to replace  its
 transfer agent,  the  Company  shall

provide,  prior  to  the  effective  date  of  such  replacement,  a  fully
 executed  Irrevocable  Transfer  Agent

Instructions  in  a  form  as  initially  delivered  pursuant  to  this
 Agreement  (including  but  not  limited  to  the

provision to irrevocably reserve shares of Common Stock in the Reserved Amount
as such term is defined

in the Note) signed by the successor transfer agent to Company and the Company.
Prior to registration of

the  Conversion  Shares  under  the  1933  Act  or  the  date  on  which  the
 Conversion  Shares  may  be  sold

pursuant to an exemption from registration, all such certificates shall bear the
restrictive legend specified

in   Section   2(e)   of   this   Agreement.    The   Company  warrants   that:
  (i)   no   instruction   other  than  the

Irrevocable  Transfer  Agent  Instructions  referred  to  in  this  Section  5,
 will  be  given  by  the  Company  to  its

transfer agent and that the Securities shall  otherwise be  freely  transferable
 on the  books  and records of

the Company as and to the extent provided in this Agreement and the Note; (ii)
it will not direct its transfer

agent    not    to    transfer    or    delay,   impair,    and/or   hinder
  its   transfer   agent    in    transferring    (or

issuing)(electronically  or  in  certificated  form)  any  certificate  for
 Conversion  Shares  to  be  issued  to  the

Buyer  upon conversion of  or  otherwise  pursuant to the  Note  as and when
 required by  the Note and  this

Agreement; and (iii) it will not fail to remove (or directs its transfer agent
not to remove or impairs, delays,

and/or hinders its transfer agent from removing) any restrictive legend (or to
withdraw any stop transfer

instructions  in  respect  thereof)  on  any  certificate  for  any  Conversion
 Shares  issued  to  the  Buyer  upon

conversion   of   or   otherwise  pursuant   to   the  Note  as   and  when
 required   by  the   Note   and/or   this

Agreement.  If the Buyer provides the Company and the Company’s transfer, at the
cost of the Buyer, with

an  opinion  of  counsel  in  form,  substance  and  scope  customary  for
 opinions  in  comparable  transactions,

to the effect that a public sale or transfer of such Securities may be made
without registration under the

1933  Act,  the  Company  shall  permit  the  transfer,  and,  in  the  case  of
 the  Conversion  Shares,  promptly

instruct its transfer agent to issue one or more certificates, free from
restrictive legend, in such name and

in  such  denominations  as  specified  by  the  Buyer.   The  Company
 acknowledges  that  a  breach  by  it  of  its

obligations hereunder will cause irreparable harm to the Buyer, by vitiating the
intent and purpose of the

transactions contemplated hereby.   Accordingly,  the Company  acknowledges
 that  the  remedy  at law  for

a breach of its obligations under this Section 5 may be inadequate and agrees,
in the event of a breach or

threatened  breach  by  the  Company  of  the  provisions  of  this  Section,
 that  the  Buyer  shall  be  entitled,  in

addition to all other available remedies, to an injunction restraining any
breach and requiring immediate

transfer,  without  the  necessity  of  showing  economic  loss  and  without
 any  bond  or  other  security  being

required.



6.

Conditions  to  the  Company’s  Obligation  to  Sell.   The  obligation  of  the
 Company

hereunder to issue and sell the Note to the Buyer at the Closing is subject to
the satisfaction, at or before

the  Closing  Date  of  each  of  the  following  conditions  thereto,  provided
 that  these  conditions  are  for  the

Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

7





--------------------------------------------------------------------------------





a.

The Buyer shall have executed this Agreement and delivered the same to

the Company.



b.

The  Buyer  shall  have  delivered  the  Purchase  Price  in  accordance  with

Section 1(b) above.



c.

The representations and warranties of the Buyer shall be true and correct

in all material respects as of the date when made and as of the Closing Date as
though made at that time

(except  for  representations  and  warranties  that  speak  as  of  a  specific
 date),  and  the  Buyer  shall  have

performed, satisfied and complied in all material respects with the covenants,
agreements and conditions

required  by  this  Agreement  to  be  performed,  satisfied  or  complied  with
 by  the  Buyer  at  or  prior  to  the

Closing Date.



d.

No  litigation,  statute,  rule,  regulation,  executive  order,  decree,
 ruling  or

injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental

authority of competent jurisdiction or any self-regulatory  organization having
authority over the matters

contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this

Agreement.



7.

Conditions  to  The  Buyer’s  Obligation  to  Purchase.   The  obligation  of
 the  Buyer

hereunder to purchase the Note at the Closing is subject to the satisfaction, at
or before the Closing Date

of  each  of  the  following  conditions,  provided  that  these  conditions
 are  for  the  Buyer’s  sole  benefit  and

may be waived by the Buyer at any time in its sole discretion:



a.

The  Company  shall  have  executed  this  Agreement  and  delivered  the

same to the Buyer.



b.

The  Company  shall  have  delivered  to  the  Buyer  the  duly  executed  Note

(in such denominations as the Buyer shall request) in accordance with Section
1(b) above.



c.

The   Irrevocable   Transfer   Agent   Instructions,   in   form   and
  substance

satisfactory  to  the  Buyer,  shall  have  been  delivered  to  and
 acknowledged  in  writing  by  the  Company’s

Transfer Agent.



d.

The  representations  and  warranties  of  the  Company  shall  be  true  and

correct  in  all  material  respects  as  of  the  date  when  made  and  as  of
 the  Closing  Date  as  though  made  at

such  time  (except  for  representations  and  warranties that  speak  as  of
 a  specific  date)  and  the  Company

shall have performed, satisfied and complied in all material respects with the
covenants, agreements and

conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or

prior to the Closing Date.  The Buyer shall have received a certificate or
certificates, executed by the chief

executive  officer  of  the  Company,  dated  as  of  the  Closing  Date,  to
 the  foregoing  effect  and  as  to  such

other matters as may be reasonably requested by the Buyer including, but not
limited to certificates with

respect to the Board of Directors’ resolutions relating to the transactions
contemplated hereby.

8





--------------------------------------------------------------------------------





e.

No  litigation,  statute,  rule,  regulation,  executive  order,  decree,
 ruling  or

injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental

authority of competent jurisdiction or any self-regulatory  organization having
authority over the matters

contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this

Agreement.



f.

No event shall have occurred which could reasonably be expected to have

a Material Adverse Effect on the Company including but not limited to a change
in the 1934 Act reporting

status of the Company or the failure of the Company to be timely in its 1934 Act
reporting obligations.



g.

The  Conversion  Shares  shall  have  been  authorized  for  quotation  on  an

exchange or electronic quotation system and trading in the Common Stock on such
exchange or electronic

quotation  system  shall  not  have  been  suspended  by  the  SEC  or  an
 exchange  or  electronic  quotation

system.



h.

The Buyer shall have received an officer’s certificate described in Section

3(d) above, dated as of the Closing Date.



8.

Governing Law; Miscellaneous.



a.

Governing  Law.   This  Agreement  shall  be  governed  by  and  construed  in

accordance  with  the  laws  of  the  State  of  Virginia  without  regard  to
 principles  of  conflicts  of  laws.   Any

action  brought  by  either  party  against  the  other  concerning  the
 transactions  contemplated  by  this

Agreement  shall  be  brought  only  in  the  state  courts  of  New  York  or
 in  the  federal  courts  located  in  the

state  and  county  of  Nassau.   The  parties  to  this  Agreement  hereby
 irrevocably  waive  any  objection  to

jurisdiction and venue  of  any  action instituted hereunder and shall  not
 assert any  defense  based on lack

of jurisdiction or venue or based upon forum non conveniens.  The Company and
Buyer waive trial by jury.

The  prevailing  party  shall  be  entitled  to  recover  from  the  other
 party  its  reasonable  attorney's  fees  and

costs.  In the event that any provision of this Agreement or any other agreement
delivered in connection

herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall

be  deemed  inoperative  to  the  extent  that  it  may  conflict  therewith
 and  shall  be  deemed  modified  to

conform  with  such statute  or  rule  of  law.   Any  such  provision which
 may  prove  invalid or  unenforceable

under any law shall not affect the validity or enforceability of any other
provision of any agreement.   Each

party  hereby irrevocably waives personal  service  of process and consents to
 process being served in  any

suit,  action  or  proceeding  in  connection  with  this  Agreement,  the  Note
 or  any  related  document  or

agreement by mailing a copy  thereof via registered or certified mail  or
overnight delivery  (with evidence

of  delivery)  to  such  party  at  the  address in  effect  for  notices  to
 it  under  this  Agreement  and  agrees  that

such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained

herein  shall  be  deemed  to limit  in  any  way  any  right to  serve  process
in  any  other  manner  permitted  by

law.

9





--------------------------------------------------------------------------------





b.

Counterparts.      This   Agreement   may   be   executed   in   one   or   more

counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same

agreement and shall  become effective when counterparts have been signed by each
party  and delivered

to the other party.



c.

Headings.     The   headings   of   this   Agreement   are   for   convenience
  of

reference only and shall not form part of, or affect the interpretation of, this
Agreement.



d.

Severability.   In the  event that any  provision of  this Agreement is invalid

or  unenforceable  under  any  applicable  statute  or  rule  of  law,  then
 such  provision  shall  be  deemed

inoperative  to  the  extent  that  it  may  conflict  therewith  and  shall  be
 deemed  modified  to  conform  with

such statute or rule of law.  Any provision hereof which may prove invalid or
unenforceable under any law

shall not affect the validity or enforceability of any other provision hereof.



e.

Entire  Agreement;  Amendments.   This  Agreement  and  the  instruments

referenced  herein  contain  the  entire  understanding  of  the  parties  with
 respect  to  the  matters  covered

herein  and  therein  and,  except  as  specifically  set  forth  herein  or
 therein,  neither  the  Company  nor  the

Buyer  makes  any  representation,  warranty,  covenant  or  undertaking  with
 respect  to  such  matters.   No

provision of this Agreement may be waived or amended other than by an instrument
in writing signed by

the majority in interest of the Buyer.



f.

Notices.   All  notices,  demands,  requests,  consents,  approvals,  and  other

communications  required  or  permitted  hereunder  shall  be  in  writing  and,
 unless  otherwise  specified

herein,  shall  be  (i)  personally  served,  (ii)  deposited  in  the  mail,
 registered  or  certified,  return  receipt

requested,  postage  prepaid,  (iii)  delivered  by  reputable  air  courier
 service  with  charges  prepaid,  or  (iv)

transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address

as  such  party  shall  have  specified  most  recently  by  written  notice.
  Any  notice  or  other  communication

required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery

by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address

or  number  designated  below  (if  delivered  on  a  business  day  during
 normal  business  hours  where  such

notice  is  to  be  received),  or  the  first  business  day  following  such
 delivery  (if  delivered  other  than  on  a

business  day  during  normal  business  hours  where  such  notice  is  to  be
 received)  or  (b)  on  the  second

business  day  following  the  date  of  mailing  by  express  courier  service,
 fully  prepaid,  addressed  to  such

address,  or  upon  actual  receipt  of  such  mailing,  whichever  shall  first
 occur.    The  addresses  for  such

communications  shall  be  as  set  forth in  the  heading  of  this  Agreement
with  a copy  by  fax only  to  (which

copy shall not constitute notice) to Naidich Wurman LLP, 111 Great Neck Road,
Suite 214, Great Neck, NY

11021,  Attn:  Allison  Naidich,  facsimile:  516-466-3555,  e-mail:
 allison@nwlaw.com.    Each  party  shall

provide notice to the other party of any change in address.



g.

Successors and Assigns.  This Agreement shall be binding upon and inure

to  the  benefit  of  the  parties  and  their  successors  and assigns.
  Neither  the  Company  nor  the  Buyer  shall

assign  this  Agreement  or  any  rights  or  obligations  hereunder  without
 the  prior  written  consent  of  the

10





--------------------------------------------------------------------------------

other.    Notwithstanding  the  foregoing,  the  Buyer  may  assign  its  rights
 hereunder  to  any  person  that

purchases  Securities  in  a  private  transaction  from  the  Buyer  or  to
 any  of  its  “affiliates,”  as  that  term  is

defined under the 1934 Act, without the consent of the Company.



h.

Survival.   The  representations  and  warranties  of  the  Company  and  the

agreements    and    covenants    set    forth    in    this    Agreement
   shall    survive    the    closing    hereunder

notwithstanding  any  due  diligence  investigation  conducted  by  or  on
 behalf  of  the  Buyer.   The  Company

agrees  to  indemnify  and  hold  harmless  the  Buyer  and  all  their
 officers,  directors,  employees  and  agents

for loss or damage arising as a result of or related to any breach or alleged
breach by the Company of any

of  its  representations,  warranties  and  covenants  set  forth  in  this
 Agreement  or any  of  its  covenants  and

obligations under this Agreement, including advancement of expenses as they are
incurred.



i.

Further Assurances.  Each party shall do and perform, or cause to be done

and performed, all such further acts and things, and shall execute and deliver
all such other agreements,

certificates, instruments and documents, as the other party may reasonably
request in order to carry out

the  intent  and  accomplish  the  purposes  of  this  Agreement  and  the
 consummation  of  the  transactions

contemplated hereby.



j.

No  Strict  Construction.    The  language  used  in  this  Agreement  will  be

deemed  to  be  the  language  chosen  by  the  parties  to  express  their
 mutual  intent,  and  no  rules  of  strict

construction will be applied against any party.



k.

Remedies.     The   Company   acknowledges   that   a   breach   by   it   of
  its

obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the

transaction contemplated hereby.  Accordingly, the Company acknowledges that the
remedy at law for a

breach of its obligations under this Agreement will be inadequate and agrees, in
the event of a breach or

threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled,

in  addition to all  other  available  remedies at law  or in equity, and in
addition to the  penalties assessable

herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Agreement and

to  enforce  specifically  the  terms  and  provisions  hereof,  without  the
 necessity  of  showing  economic  loss

and without any bond or other security being required.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

11





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Buyer and the Company have  caused this
Agreement to

be duly executed as of the date first above written.

iGambit Inc.

By:________________________________

John Salerno

Chief Executive Officer

POWER UP LENDING GROUP LTD.

By: ____________________________________

Name: Curt Kramer

Title:   Chief Executive Officer

111 Great Neck Road, Suite 216

Great Neck, NY  11021

AGGREGATE SUBSCRIPTION AMOUNT:



Aggregate Principal Amount of Note:

$75,000.00



Aggregate Purchase Price:

$75,000.00

12



